Citation Nr: 9920500	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-39 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for recurrent 
subacromial impingement and anterior acromial hook of the 
right shoulder.

2.  Entitlement to a temporary total rating for a period of 
convalescence following right shoulder surgery in March 1995, 
pursuant to 38 C.F.R. § 4.30.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in August 1997, a transcript of 
which is of record.

This case was previously before the Board in December 1997 
and September 1998.  In December 1997, the Board remanded 
this case in order to afford the veteran a VA examination to 
clarify the nature and etiology of any right shoulder 
disabilities present.  When the case was returned to the 
Board in September 1998, it was determined that the RO had 
not fully complied with the directives of the prior remand, 
and the case was remanded again pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).  It has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the RO has complied with the 
directives of the Board's previous remand.  Accordingly, a 
new remand is not required in order to comply with Stegall.

It is noted that the veteran has indicated in various 
statements that he has additional disability of the right 
shoulder due to the surgeries performed by VA.  This decision 
addresses the question of entitlement to direct service 
connection for recurrent subacromial impingement and anterior 
acromial hook of the right shoulder, or as secondary to the 
service-connected shrapnel wound of the right shoulder.  
Therefore, any potential entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 is beyond the scope of this appeal, and is 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The medical evidence on file shows that the veteran's 
recurrent subacromial impingement and anterior acromial hook 
of the right shoulder was neither caused nor aggravated by 
his service-connected shell fragment wound of the right 
shoulder.

2.  The postoperative diagnosis from the March 1995 surgery 
was of right shoulder pain with recurrent subacromial 
impingement and anterior acromial hook, currently a 
nonservice-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
recurrent subacromial impingement and anterior acromial hook 
of the right shoulder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a temporary total evaluation for a 
period of convalescence following right shoulder surgery in 
March 1995 have not been met.  38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Recurrent Subacromial Impingement and Anterior Acromial 
Hook 
of the Right Shoulder

Background.  Service medical records reveal that the veteran 
sustained fragment wounds to the right shoulder in August 
1967.

At a January 1971 VA examination, the veteran reported that 
he had experienced intermittent right shoulder pain with 
heavy work the month before the examination.  X-rays revealed 
a foreign body posterior to the joint space of the right 
shoulder.  On physical examination, the veteran complained of 
pain with abduction from 30 to 60 degrees and with forward 
flexion.  Further, the examiner opined that, based on the 
location of the foreign body and the veteran's bilaterally 
strong musculature, the foreign body would, in all 
likelihood, not be a problem.  However, it was further noted 
that a painful right shoulder prevented the veteran from 
obtaining or keeping a job, and had definitely led to a 
decrease in work efficiency.  In addition, examination 
revealed that the veteran had a cut tendon of the right first 
finger and was unable to touch the palmar crease.

In a July 1972 letter, a private physician reported that the 
veteran had complained of right shoulder pain, worse with 
motion.  It was noted that X-rays had revealed a metallic 
foreign body that appeared to be lodged against the scapula, 
posteriorly and medial to the glenoid cavity in the 
infraspinous fossa.

In an August 1974 rating decision, the RO granted service 
connection for residuals of a shell fragment wound to the 
right shoulder, with a retained foreign body. 

Upon VA hospitalization in September 1975, an arthrogram of 
the right shoulder yielded normal results.  It was noted that 
the veteran had complained of grating, pain, and stiffness of 
the right shoulder, without paresthesia.  The veteran was 
diagnosed with pain syndrome of the right shoulder, with an 
old retained shrapnel wound.

VA and private clinical records covering the period from 1987 
to 1995 reflect complaints of right shoulder pain and 
findings of limited motion and decreased strength of the 
right shoulder.  These records show assessments of 
impingement syndrome and acromioclavicular arthritis.

At a February 1989 hearing at the RO, the veteran testified 
that he had had continuous problems with his right shoulder 
since 1972.

In an April 1995 statement, the veteran requested that his 
claim of service connection for a shoulder condition be 
reopened.  He noted that he had a shrapnel wound of the right 
shoulder, and that he had recently had surgery on his right 
shoulder at a VA Medical Center (VAMC).

A March 1995 VA hospitalization report was subsequently 
obtained which showed that the veteran had undergone a right 
shoulder arthroscopy and open subacromial decompression.  The 
postoperative diagnosis was of right shoulder pain with 
recurrent subacromial impingement and anterior acromial hook.

In the September 1995 rating decision, the RO denied service 
connection for recurrent subacromial impingement and anterior 
acromial hook, right shoulder, as well as the claim for a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30.  The 
RO noted that X-rays had shown that the metallic foreign body 
was against the scapula posteriorly and medially to the 
glenoid cavity, while the acromavicular joint was anterior to 
the shoulder.  Therefore, the RO found that there was no 
etiological relationship between the service-connected shell 
fragment wound and the acromioclavicular condition which 
represented the veteran's current disability of the right 
shoulder.  Consequently, service connection was denied.  
Since the March 1995 surgery was for a nonservice-connected 
disability, the RO also denied the claim for a temporary 
total evaluation pursuant to 38 C.F.R. § 4.30.  The veteran 
appealed this decision to the Board.

At his August 1997 hearing, the veteran testified that a VA 
physician had told him that the shrapnel imbedded in his 
shoulder was continuously building scar tissue and that it 
was not known whether nerves were "tangled up and involved 
in there."  He stated that he might wish to obtain and 
submit a statement from a former VA physician who had entered 
private practice.  Additionally, he testified that his right 
shoulder problems affected his ability to work as a coal 
miner.  He reported that he had difficulty performing heavy 
lifting.

When the case came before the Board in December 1997, it was 
remanded to obtain medical records concerning the right 
shoulder, and to afford the veteran a VA examination by the 
appropriate specialist(s) to determine the nature and 
etiology of any right shoulder disabilities present.  The 
examiner was to comment on the etiology of any right shoulder 
disability identified and the relationship, if any, between 
it and the residuals of a shell fragment wound to the right 
shoulder, with a retained foreign body.  Specifically, the 
examiner was to express an opinion with regard to whether the 
residuals of a shell fragment wound to the right shoulder, 
with a retained foreign body, caused or aggravated any other 
right shoulder disability.  Thereafter, the RO was to 
readjudicate the claim, taking into consideration the holding 
of Allen v. Brown, 7 Vet. App. 439 (1995).

Later in December 1997, the RO sent a development letter to 
the veteran requesting the names of all health care providers 
who had treated him for a right shoulder disability since 
1995.  No response was received from the veteran.

The veteran was afforded a VA examination in January 1998.  
Following examination, the examiner reported that the shell 
fragment wound had been incurred in 1967, but that most of 
the veteran's severe right shoulder pain had developed in 
1972.  It was noted that, while the metallic fragment 
imbedded in the infraspinatus muscle should produce maximum 
pain on lateral rotation of the humerus, this was not the 
clinical finding.  The examiner reported that most of the 
veteran's pain and disability was related to abduction and 
that forcible abduction produced extreme pain in the 
shoulder, which was compatible with a stage II impingement 
syndrome.

The RO confirmed and continued the denial of the veteran's 
claims by a June 1998 Supplemental Statement of the Case.  
Thereafter, the case was returned to the Board.  In December 
1998, the Board noted that while the examiner appeared to 
indicate that the veteran's right shoulder problems were 
primarily due to stage II impingement syndrome, rather than 
the metallic fragment imbedded in the infraspinatus muscle, 
he did not clearly state whether the residuals of a shell 
fragment wound to the right shoulder, with a retained foreign 
body, had caused or aggravated the stage II impingement 
syndrome, which had followed a subacromial decompression and 
right clavicle resection.  As a result, the Board found that 
it was not clear whether the holding in Allen v. Brown, 
supra, was applicable in the instant case.  Therefore, the 
Board remanded the case for the RO to request a supplemental 
opinion from the physician who examined the veteran in 
January 1998.  The physician was to review the claims file 
and address the following items:  (1) Please comment on the 
etiology of any right shoulder disability identified and the 
relationship, if any, between it and the residuals of a shell 
fragment wound to the right shoulder, with a retained foreign 
body; and (2) Did the residuals of a shell fragment wound to 
the right shoulder, with a retained foreign body, cause or 
aggravate any other right shoulder disability? 

Following the Board's remand, the veteran was afforded a new 
VA examination in December 1998 by the same physician who 
conducted the January 1998 examination.  The examiner noted 
that the veteran's claim's folder and clinical record had 
been reviewed, and summarized the contents thereof.  On 
examination, the examiner found, among other things, that the 
retained metal fragment was imbedded in the infraspinatus 
muscle extending from the infraspinatus fossa of the scapula 
to the greater tubercle of the humerus whose function was 
lateral rotation.  It was noted that the veteran had minimal 
pain and minimal reduction in movement on lateral rotation 
and that most of the maximum pain and disability was that 
related to abduction.  Further, the examiner stated that the 
imbedded metal in no way impinged on the shoulder joint.  It 
was further noted that the veteran had done heavy manual 
labor as a coal miner and was still involved in the same type 
of heavy labor.  Overall, the examiner found that the shell 
fragment imbedded in the infraspinatus muscle did not cause 
or aggravate the diagnosed impingement syndrome which was 
directly related to the heavy labor as a coal minor.  The 
examiner noted that the veteran was right handed.  Moreover, 
the examiner found that the shell fragment imbedded in the 
infraspinatus muscle was not related to the shoulder 
disability.  Also, the examiner stated that the imbedded 
metal fragment in the infraspinatus muscle in no way caused 
or aggravated the impingement syndrome pertaining to the 
right shoulder.  The examiner reiterated that the veteran's 
minimal decrease in lateral rotation of the right shoulder 
and minimal pain ensued was related to the function of the 
infraspinatus muscle and not the etiology of the impingement 
syndrome with severe, rather excruciating pain and marked 
limitation of motion.

The RO confirmed and continued the denial of the veteran's 
claims in an April 1999 Supplemental Statement of the Case.  

In a statement received in June 1999, the veteran's spouse 
asserted that VA should look into the relationship of trauma 
near a major joint, and that VA should consider the scar 
tissue that had built up around the shrapnel, as that could 
have possibly caused the impingement.

In a separate statement, also received in June 1999, the 
veteran asserted that the December 1998 VA examination was 
inadequate.  For example, he asserted that the examiner 
incorrectly stated that he was right handed, when he was in 
fact left handed.  Additionally, he stated that the December 
1998 examination was brief in that it had lasted about eight 
to twelve minutes.  He also took exception to the examiner's 
characterization of his pain as "minimal."  Additionally, 
he asserted that it was a fact that trauma near or trauma to 
a joint could cause the same symptoms that he was 
experiencing.  Further, the veteran stated that the physician 
who performed the first surgery on his right shoulder told 
him that he had "repaired the damage that the shrapnel 
probably did going in."  He also stated that the last 
surgeon told him that he could not have any more surgeries to 
his right shoulder because the muscle looked like "crab 
meat."  However, the veteran expressed dissatisfaction over 
the fact that such statements were not in his records.  
Regarding his claim for a total temporary rating, the veteran 
asserted that after each of the four surgeries on his right 
shoulder he was not allowed to return to work for a minimum 
of three months.


Legal Criteria.  Service connection may be granted if the 
evidence demonstrates that a disability was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310. 

When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a) 
(West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumptive period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
recurrent subacromial impingement and anterior acromial hook 
of the right shoulder is not well grounded.

Initially, the Board finds that the test for well 
groundedness outlined by Savage, supra, is not applicable in 
the instant case.  The chronicity standard does not apply as 
the veteran was not noted to have recurrent subacromial 
impingement and anterior acromial hook of the right shoulder 
during service.  Further, the evidence shows that the 
veteran's current right shoulder disability is an internal 
condition, not subject to lay observation.  Granted there is 
no dispute that the veteran sustained a shrapnel wound to the 
right shoulder.  Further, the veteran, as a lay person, is 
competent to testify to the right shoulder pain he has 
experienced since his military service.  However, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition with which he 
is currently diagnosed.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, the Secretary is 
required to accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 
3.304(d).  Section 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service but not a 
basis to link etiologically the condition in service to the 
current condition.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, 7 Vet. App. at 507. 

As stated above, there is no dispute that the veteran 
sustained a shrapnel wound to the right shoulder during 
service.  Moreover, the medical evidence shows that the 
veteran has recurrent subacromial impingement and anterior 
acromial hook of the right shoulder.  Nevertheless, there is 
no competent medical evidence which provides the requisite 
nexus between the current right shoulder disability and the 
shrapnel wound the veteran sustained during service.  See 
Caluza at 506.  The only such evidence consists of the 
contentions of the veteran and his spouse.  However, nothing 
on file shows that either of them has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, these contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.  

With respect to what physicians have reportedly told the 
veteran in the past about his right shoulder - as noted in 
the August 1997 hearing testimony and June 1999 statement - 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999; hereinafter, "the Court") has held that a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Thus, this testimony is not entitled to 
probative value in the instant case.  Further, the Board 
notes that the statements provided by the veteran do not 
indicate any nexus between the service-connected shrapnel 
wound and the current right shoulder disability.

The Board further notes that the only competent medical 
evidence addressing the etiology of the veteran's recurrent 
subacromial impingement and anterior acromial hook of the 
right shoulder consists of the opinion of the physician who 
conducted the VA examinations in January 1998 and December 
1998.  This opinion states that the veteran's current right 
shoulder disability was neither caused nor aggravated by the 
service-connected shrapnel wound.  The Board cannot 
substitute its own unsubstantiated opinion for that of a 
competent medical professional.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Consequently, this opinion shows 
that the veteran is not entitled to a grant of service 
connection under either 38 C.F.R. § 3.310, or the holding in 
Allen v. Brown, supra.  Although the veteran has asserted 
that the VA examination was inadequate, the evidence shows 
that the examiner's conclusion were based upon two physical 
examinations of the veteran's right shoulder and a review of 
the claims folder.  Thus, the Board finds that the examiner 
had a plausible basis upon which to base his conclusions.  

It is noted that the RO did not specifically deny the 
veteran's claim on the basis that it was not well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

As an additional matter, the Board notes that in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998), the Federal Circuit 
upheld the Court's interpretation of 38 U.S.C.A. § 5107(a) 
and held that VA has no duty to assist the claimant in the 
absence of a well-grounded claim.  However, VA may, dependent 
on the facts of the case, have a duty to notify the veteran 
of the evidence needed to support his claim.  38 U.S.C.A. § 
5103; see also Robinette, 8 Vet. App. at 79.  The Board finds 
that the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra.  
Moreover, since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Total Temporary Rating for Convalescence

Pursuant to 38 C.F.R. § 4.30, a total disability rating is 
available for a period of convalescence subsequent to 
hospitalization or outpatient discharge, if treatment is for 
a service-connected disability.  The veteran has claimed a 
temporary total rating based on a period of convalescence for 
right shoulder surgery that was performed in March 1995.  As 
mentioned above, the postoperative diagnosis from this 
surgery was of right shoulder pain with recurrent subacromial 
impingement and anterior acromial hook.

For the reasons stated above, the Board has concluded that 
the veteran is not entitled to a grant of service connection 
for recurrent subacromial impingement and anterior acromial 
hook of the right shoulder.  Therefore, the March 1995 
surgery was for a nonservice-connected disability.  The 
provisions of 38 C.F.R. § 4.30 do not provide for a temporary 
total rating for nonservice-connected disabilities.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that, in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Inasmuch as service connection has not 
been granted for recurrent subacromial impingement and 
anterior acromial hook of the right shoulder, the veteran's 
claim lacks legal merit or entitlement under the law.  








ORDER

Entitlement to service connection for recurrent subacromial 
impingement and anterior acromial hook of the right shoulder 
is denied.

Entitlement to a temporary total rating for a period of 
convalescence following right shoulder surgery in March 1995, 
pursuant to 38 C.F.R. § 4.30, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

